Citation Nr: 1036897	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-25 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable rating for a left ear hearing 
loss disability.

2.  Entitlement to service connection for a right ear hearing 
loss disability.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board acknowledges that the VA Form 8 (certification of 
appeal) lists only the left ear rating claim as being on appeal; 
however, the June 2009 statement of the case included two issues: 
the left ear rating claim, and the right ear service connection 
claim.  

On the VA Form 9, the Veteran checked the box indicating that he 
had read the statement of the case and wanted to appeal all 
issues listed thereon.  Accordingly, an appeal regarding the 
service connection claim has been perfected.  Although not 
included on the VA Form 8, this document is issued by the RO for 
administrative purposes only and does not confer or deprive the 
Board of jurisdiction of an issue.  See 38 C.F.R. § 19.35 (2009).  


FINDINGS OF FACT

1.  The average puretone threshold in the left ear is 45 
decibels, with speech discrimination ability of 100 percent.  

2.  A right ear hearing loss disability was not manifest in 
service; an organic disease of the nervous symptom did not become 
manifest within a year of discharge; and, a current right ear 
hearing loss disability is not related to service. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a left ear hearing 
loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code (DC) 6100 (2009).

2.  A right ear hearing loss disability was not incurred in or 
aggravated by service; an organic disease of the nervous system 
is not presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.  

Increased Rating for Left Ear Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2009). 

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

In evaluating hearing loss, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Hearing loss disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity.  

Generally, the evaluation is determined after consideration of 
controlled speech discrimination ability and average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hz).  
If, however, an examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc., 
the evaluation will be based solely on the pure tone threshold 
average.  38 C.F.R. § 4.85(c).  

Additionally, if the evidence demonstrates the existence of 
exceptional patterns of hearing impairment, such as where testing 
reveals pure tone thresholds of 55 decibels or more in each of 
the specified frequencies (1000, 2000, 3000 and 4000 Hz) or when 
the pure tone threshold is 30 decibels or less at 1000 Hz and 70 
or more decibels at 2000 Hz, the evaluation can be based on the 
pure tone threshold average and speech discrimination ability or 
solely on pure tone threshold average.  38 C.F.R. § 4.86.   

In March 2008, the RO granted service connection for left ear 
hearing loss and assigned a noncompensable rating effective 
September 17, 2007.  Considering the lay and medical evidence in 
light of the above-noted criteria, the Board finds that a 
compensable initial rating is not warranted.  

Audiological evaluation in February 2006 reveals pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
60
60
LEFT
30
30
40
55
60

The average of puretone readings was 46.  Speech recognition 
ability was 100 percent.  The examiner diagnosed mild to moderate 
sensorineural hearing loss.  

Applying these values to the rating criteria results in a numeric 
designation of level I in the left ear.  Application of the level 
of hearing impairment in left ear, with a level I in the 
nonservice-connected right ear, to Table VII at 38 C.F.R. § 4.85 
results in a noncompensable rating.  

Audiological evaluation in January 2008 reveals pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
50
50
LEFT
25
35
45
50
50

The average puretone threshold was 45.  Speech recognition was 
100 percent.  The examiner diagnosed normal to moderate hearing 
loss.

Applying these values to the rating criteria results in a numeric 
designation of level I in the left ear.  Application of the level 
of hearing impairment in left ear, with a level I in the 
nonservice-connected right ear, to Table VII at 38 C.F.R. § 4.85 
results in a noncompensable rating.  

Outpatient clinical records were reviewed but reflect no specific 
audiology evaluations undertaken.  However, in a July 2008 note, 
the audiologist reported mild to moderate hearing loss with a 
speech recognition score of 100 percent (the note suggests that 
he was reviewing the January 2008 examination) which was 
"essentially unchanged compared to the initial test" and that 
the Veteran denied significant communication problems.

Under these circumstances, the Board finds that the medical 
evidence does not support assignment of a higher initial 
schedular rating under the applicable rating criteria.  Further, 
the evidence demonstrates that the disability has not 
significantly changed and a uniform evaluation is warranted.

The Board has also considered the Veteran's statements that his 
disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of hearing 
loss according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of his 
hearing loss has been provided by the medical personnel who have 
examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in the examination reports) 
directly address the criteria under which this disability is 
evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the doubt 
rule is not applicable and the appeal is denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the evidence does not show that the Veteran's 
hearing loss has markedly interfered with his employment.  
Moreover, all of his treatment and follow-up care for hearing 
loss has been on an outpatient basis.  

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.  

The Board has considered the Court's holding in Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court 
noted that, unlike the rating schedule for hearing loss, the 
extraschedular provisions did not rely exclusively on objective 
test results to determine whether referral for an extraschedular 
rating was warranted.  The Court held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  Martinak, 21 Vet. App. at 455.

Here, the January 2008 examiner noted the situation of greatest 
difficulty for the Veteran was understanding normal conversations 
in quiet, and especially in mild to moderate, background noise.  
The Veteran elaborated on his VA Form 9 that he could not hear 
students properly when reciting in the classroom, and he 
misinterpreted what was being said.  However, speech recognition 
ability is specifically contemplated in assigning a schedular 
rating.  

The Veteran has to some extent disagreed with the way the testing 
was conducted; however, that methodology is specifically 
prescribed by VA regulations.  Therefore, even with consideration 
of the guidance offered in Martinak, referral for assignment of 
an extra-schedular evaluation in this case is not in order.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  

Service Connection for Right Ear Hearing Loss

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993).  The determination of whether a veteran has a 
disability based on hearing loss is governed by 38 C.F.R. 
§ 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, he or she may nevertheless 
establish service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service.  Hensley, 5 Vet. App. 155.

The Board notes initially that, although the Veteran served 
during a period of war, the evidence does not suggest, and he 
does not contend, that he engaged in combat with the enemy, or 
that his right ear hearing loss disability is related to combat.  
As such, the combat rule is not applicable.  38 U.S.C.A. 
§ 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2009).  

Nevertheless, the Veteran's account of having experienced noise 
exposure during service has been conceded by the RO for purposes 
of grant service connection for left ear hearing loss.  
Therefore, it is also conceded with respect to this claim.  

At service entrance, the Veteran's ears and auditory acuity were 
found to be normal.  Puretone thresholds for the right ear were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
20
25
35

On examination in July 1976, the Veteran's ears and auditory 
acuity were found to be normal.  Puretone thresholds for the 
right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
-
5

Service treatment records reveal that the Veteran was treated for 
serous otitis of the left ear in July 1979.  In August 1979, he 
complained of loss of hearing in the left ear.  An audiogram 
showed no significant noise exposure.  Right ear hearing was 
interpreted as within normal limits, with mixed loss in the left 
ear.  The diagnosis was loss of hearing in the left ear.  
Puretone thresholds for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
20

In September 1979, the Veteran reported left ear pain with 
decreased hearing.  The left tympanic membrane was found to be 
red and bulging, without any movement on Valsalva.  Although 
serous otitis was also noted with respect to the right tympanic 
membrane, no pertinent findings were reported.  

An audiogram conducted at that time was found to be essentially 
the same as the August 1979 results.  Puretone thresholds for the 
right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
20
25

An audiogram conducted in October 1979 revealed the following for 
the right ear: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
30

The Veteran was discharged 5 months after this audiogram was 
conducted but there is no service separation examination.  
Therefore, the service treatment records do no show a right ear 
hearing loss disability.

Following service, the Veteran filed for service connection for 
left ear hearing loss in March 1981.  He did not report any right 
ear hearing loss at that time.  He noted on his claim for that he 
developed a hearing loss in the left ear while assigned to 
artillery units during the period 1973-1976.  

A VA examination conducted July 1981 showed the following 
puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
10
15

Speech discrimination for the right ear was 100 percent.  The 
Veteran's hearing was found to be normal except for high 
frequency loss in the left ear.  Therefore, right ear hearing 
loss was not shown by medical or lay evidence in the 
approximately one year (16 months) after service separation.

More than 25 years after service separation, hearing loss was 
shown in the right ear for the first time.  Specifically, an 
audiological evaluation in February 2006 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
60
60

Speech recognition ability was 100 percent.  Hearing loss was 
also shown in a audiological evaluation in January 2008 revealing 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
50
50

	Speech recognition was 100 percent.  Therefore, the medical 
evidence does not reflect continuity of symptomatology.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

As noted above, in rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant. 

In claims for service-connection, the absence of contemporaneous 
medical evidence is a factor in determining credibility of lay 
evidence, but lay evidence does not lack credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(lack of contemporaneous medical records does not serve as an 
"absolute bar" to the service connection claim); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not 
credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements, the Veteran has asserted that his symptoms of 
hearing loss have been continuous since service.  He asserts that 
he continued to experience symptoms relating to right ear hearing 
loss after he was discharged from the service.  

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of right ear 
hearing loss after service separation.  Further, the Board 
concludes that his assertion of continued symptomatology since 
active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of right ear hearing since active service 
is inconsistent with the other lay and medical evidence of 
record.  Indeed, while he now asserts that his disorder began in 
service, in the more contemporaneous medical history he gave 
within 5 months of service separation did not reflect any history 
or complaints of symptoms of right ear hearing loss.  As noted 
above, an October 1979 audiogram reflected normal hearing in the 
right ear.  

The absence of in-service history of symptoms and normal 
audiogram close to the time of service separation is more 
contemporaneous to service, so is of more probative value than 
the more recent assertions made many years after service 
separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) 
(upholding a Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the veteran wrote during treatment than to his subsequent 
assertion years later).  

Further, while not dispositive, the post-service medical evidence 
does not reflect complaints or treatment related to right ear 
hearing loss for more than two decades following active service.  
The Board notes the multi-year gap between discharge from active 
duty service (1980) and initial reported symptoms related to 
right ear hearing loss in 2006 (nearly a 26-year gap).  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where veteran failed to account for lengthy 
time period between service and initial symptoms of disability).

The Board also places high probative weight on the fact that the 
Veteran filed a VA disability compensation claim for service 
connection for LEFT EAR hearing loss shortly after service, but 
did not claim service connection for RIGHT EAR hearing loss or 
make any mention of any symptomatology related to the right 
ear.    

He did not claim that symptoms of right ear hearing loss began in 
(or soon after) service until he filed his current VA disability 
compensation claim.  Such statements made for VA disability 
compensation purposes are of lesser probative value than his 
previous more contemporaneous in-service histories, his previous 
statements (of left ear hearing loss only) made for treatment 
purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although 
Board must take into consideration the veteran's statements, it 
may consider whether self-interest may be a factor in making such 
statements).

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and in-service findings, the 
absence of complaints or treatment for years after service, and 
his previous statements made for treatment purposes.  For these 
reasons, the Board finds that the weight of the lay and medical 
evidence is against a finding of continuity of symptoms since 
service separation.  

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
right ear hearing loss to active duty, despite his contentions to 
the contrary.    
	
	Despite the weight of evidence reflecting left ear hearing loss 
but not right ear hearing loss, as noted by his complaints of 
left ear hearing loss in service, but not of hearing loss for the 
right ear; objective manifestations of an ear infection of the 
left ear, which were not present for the right; a post-service 
claim for service connection only for the left ear and not the 
right; and no reported problems with his right ear hearing until 
the current claim, the Board acknowledges that the Veteran was 
exposed to noise in service.  For this reason, a medical opinion 
was obtained.  
	
	The January 2008 examiner provided an opinion regarding the 
etiology of hearing loss.  She found that, while left ear hearing 
loss was related to service, right ear hearing loss was not.  Her 
reasoning was that left ear hearing loss was noted in service, 
and the Veteran had many consultations for left ear hearing loss.  
He also sustained an infection of the left ear during service, 
and he complained of left ear hearing loss on VA examination 
shortly after separation.  
	
	The Board finds that the examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims file, 
interviewed the Veteran, and conducted a physical examination.  
There is no indication that the VA examiner was not fully aware 
of the Veteran's past medical history or that she misstated any 
relevant fact.  Moreover, there is no contradicting medical 
evidence of record.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.
	
The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed disorder and active duty 
service.  While the Board reiterates that he is competent to 
report symptoms as they come to him through his senses, right ear 
hearing loss is not the types of disorder that a lay person can 
provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

The Board ALSO notes that "hearing loss [is not] a chronic 
disease entitled to any presumption of service connection under 
[. . .] 38 C.F.R. §§ 3.307(a)(3), 3.309(a)."  See Godfrey v. 
Derwinski, 2 Vet. App. 352, 354 (1992); Cromley v. Brown, 7 Vet. 
App. 376, 378 (1995).  Nevertheless, it is at least arguable that 
sensorineural loss constitutes an organic disease of the nervous 
system.  In any case, there was no diagnosis of right ear hearing 
loss within a year of separation or any symptoms reasonably 
attributed thereto.  Accordingly, the presumptive provisions 
regarding organic disease of the nervous system are not 
applicable.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claim on appeal arises from the Veteran's disagreement with 
the initial rating assigned after the grant of service connection 
for a left ear hearing loss disability.  The courts have held, 
and VA's General Counsel has agreed, that where an underlying 
claim for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has been 
substantiated and there is no need to provide additional VCAA 
notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 
(2003).  

The Veterans Claims Court has elaborated that filing a notice of 
disagreement begins the appellate process, and any remaining 
concerns regarding evidence necessary to establish a more 
favorable decision with respect to downstream elements (such as 
an effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  Id.  There 
has been no allegation of such error in this case.

Regarding the service connection claim, under the VCAA, VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2007 pre-rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claim for service 
connection.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Further, he has substantiated his status as a veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in the October 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  In addition, he was afforded a VA examination in 
January 2008.  This examination was adequate because it was 
performed by a medical professional based on a review of claims 
file, solicitation of history and symptomatology, and a thorough 
examination.  The examiner addressed the functional impairment 
caused by the disability.  Moreover, the resulting findings, 
diagnoses, and rationales were consistent with the examination 
and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




[CONTINUED ON NEXT PAGE]



ORDER

A compensable rating for a left ear hearing loss disability is 
denied.

Service connection for a right ear hearing loss disability is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


